                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                           TAMPA DIVISION

JAMES DARRYL SLAYTON,

      Plaintiff,

v.                                                  Case No. 8:21-cv-873-KKM-AAS

SECRETARY, DEPARTMENT
OF CORRECTIONS, et al.,

     Defendants.
_________________________________/

                                       ORDER

      James Darryl Slayton filed a civil rights complaint (Doc. 1) and motion for

protection (Doc. 6). Slayton’s civil rights complaint is dismissed without prejudice to

filing an amended complaint, and his motion for protection is denied without prejudice.

      Slayton is a pre-trial detainee in the Hillsborough County Jail. Slayton filed his

civil rights complaint in the District Court for the Eastern District of Michigan, and

that Court transferred the case to this District. (Doc. 3). As required by law, the Court

screened the complaint and has found it lacking. See 28 U.S.C. § 1915A (requiring a

district court to screen a complaint in “a civil action in which a prisoner seeks redress

from a governmental entity or officer or employee of a governmental entity” and

“identify cognizable claims or dismiss the complaint” if it “is frivolous, malicious, or

fails to state a claim upon which relief may be granted” or “seeks monetary relief from

a defendant who is immune from such relief”).
I.     Factual Background1

       On November 12, 2014, Slayton was convicted of false imprisonment and

battery in Hillsborough County case number 14-CF-8434. On December 19, 2014, the

state court sentenced him to six years in prison followed by four years of probation.

Slayton was released from prison on July 18, 2019. On November 11, 2019, Slayton’s

probation officer, Defendant Gil, alleged that Slayton violated probation for “dirty

urine.” (Doc. 1, p. 10). Slayton states that he was arrested on December 9, 2019, for the

violation. (Doc. 1, p. 10). On December 16, 2019, the state court found Slayton in

violation of probation, revoked his probation, and sentenced him to time served. It

appears that Slayton moved to Michigan sometime after that state court proceeding.

       The online record for Hillsborough County case number 20-CF-472, which

charges Slayton with two counts related to failure to follow sexual offender reporting

requirements, shows that an electronic arrest warrant was issued on January 10, 2020,

and Slayton was arrested a few days later in Michigan. (Doc. 1, pp. 9-10). Slayton was

transported to the Florida Department of Corrections on March 17, 2020, where it

appears he remained until he was booked into the Hillsborough County Jail on October


1
 Slayton attaches to his complaint several documents concerning his state court cases.
(Doc. 1, pp. 18-30). Information in this section of the Order is obtained from these
documents, as well as from the online dockets for Slayton’s state court cases, and the
online records of the Hillsborough County Sheriff’s Office and the Florida Department
of Corrections. The Court takes judicial notice of this online data. See, e.g., Fed. R. Evid.
201 (stating that a court make judicially notice a fact that is not subject to reasonable
dispute because it “can be accurately and readily determined from sources whose
accuracy cannot reasonably be questioned.”).
                                           2
27, 2020, to face the charges in case number 20-CF-472. Slayton remains confined at

the Hillsborough County Jail on the pending charges.

II.    Slayton’s Complaint

       Slayton sues Mark Inch, the Secretary of the Florida Department of Corrections;

the Florida Parole Board Commission; Probation Officer Aaron Gil; the Wayne County

Jail; Parole Board Commission Investigator Ashly Nolan; Supervisor of Probation

Dennis Thicklin; Tampa Police Department Detective Louis Walton; Mary Stoll, the

manager of a boarding house; and “Jim,” a housing supervisor.

       Slayton claims that his detention following his January 2020 arrest was based on

the same violation of probation resolved by the state court during his 2019 probation

revocation hearing. Slayton claims that he “spent nine months in the Dept. of Corr. of

Florida . . . for a case that was closed. . . . I’m now being charged a second time for the

reason I was violated. Placed in jeopardy twice for the so-called same crime.” (Doc. 1,

p. 10). Therefore, the crux of Slayton’s complaint appears to be that he was

unconstitutionally detained following his January 2020 arrest. 2

       As an initial matter, a challenge to the fact or duration of confinement is properly

raised in a petition for writ of habeas corpus, not in a § 1983 civil rights action. See Preiser


2
  The basis for Slayton’s arrest and detention are not clear. The Court notes, however,
that Slayton’s exhibits show that the Florida Commission on Offender Review
undertook violation of conditional release proceedings in March 2020. Conditional
release differs from probation. See § 947.1405, Fla. Stat. (establishing a conditional
release program under which prisoners may be released on supervision subject to
specified terms and conditions).
                                            3
v. Rodriguez, 411 U.S. 475, 500 (1973); see also, e.g., Hutcherson v. Riley, 468 F.3d 750, 754

(11th Cir. 2006) (stating that actions brought under 28 U.S.C. § 2254 and 42 U.S.C.

§ 1983 “are mutually exclusive: if a claim can be raised in a federal habeas petition, that

same claim cannot be raised in a separate § 1983 civil rights action.”).

       Slayton also maintains that the Defendants are responsible for causing his

allegedly unlawful detention following his January 2020 arrest, and he seeks damages in

the form of $2,500.00 for every day he was unlawfully detained. Slayton must file an

amended complaint if he wishes to proceed with such claims in this action due to the

initial complaint’s failings. Slayton’s complaint is rambling in nature and does not clearly

identify how each defendant is responsible for violating his federal rights. Although

Slayton alleges violations of his rights under the Fourth, Fifth, Sixth, Eighth, Ninth,

Thirteenth, and Fourteenth Amendments (see Doc. 1, pp. 6-7), he does not identify and

describe the violations with specificity or clearly explain which defendant was

responsible for which violation. The Court is also at a loss to know which

unenumerated right Slayton alleges was purportedly violated with regards to his Ninth

Amendment claim. See U.S. Const. Am. IX (“The enumeration in the Constitution, of

certain rights, shall not be construed to deny or disparage others retained by the

people.”).

       If Slayton files an amended complaint, the factual allegations must “state a claim

to relief that is plausible on its face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570

(2007); see also Fed. R. Civ. P. 8(a)(2). A complaint must give “the defendant fair notice
                                              4
of what the . . . claim is and the grounds upon which it rests” and provide “more than

labels and conclusions [or] a formulaic recitation of the elements of a cause of action[.]”

Twombly, 550 U.S. at 555 (citations omitted). The Court will not accept as true legal

conclusions or other conclusory statements. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

In an amended complaint, Slayton must clearly allege relevant facts that support his

claims for relief, and he must explain the involvement of each Defendant in the alleged

constitutional violations.

       It appears that Slayton may intend to state a claim for false imprisonment. “A

false imprisonment claim under section 1983 is based on the protection of the

Fourteenth Amendment against deprivations of liberty without due process of law.”

Ortega v. Christian, 85 F.3d 1521, 1526 (11th Cir. 1996). In order to state such a claim,

Slayton must present allegations “meet[ing] the elements of common law false

imprisonment and establish that the imprisonment resulted in a violation of due process

rights under the Fourteenth Amendment.” Id.; see also Campbell v. Johnson, 586 F.3d 835,

840 (11th Cir. 2009). Those elements are “an intent to confine, an act resulting in

confinement, and the victim’s awareness of confinement.” Campbell, 586 F.3d at 840.

Further, “[t]he Fourteenth Amendment Due Process Clause includes the ‘right to be

free from continued detention after it was or should have been known that the detainee

was entitled to release.’” Id. (quoting Cannon v. Macon Cnty., 1 F.3d 1558, 1563 (11th Cir.

1993)). To establish a due process violation, Slayton must show that the Defendants

“acted with deliberate indifference. . . . This means that [the Defendants] had subjective
                                            5
knowledge of a risk of serious harm and disregarded that risk by actions beyond mere

negligence.” Id. (citing West v. Tillman, 496 F.3d 1321, 1327 (11th Cir. 2007)).

       Finally, Slayton has neither paid the filing fee nor moved for leave to proceed in

forma pauperis. To proceed on an amended complaint, he must either pay the $402.00

filing fee or move for leave to proceed in forma pauperis by completing and returning the

Prisoner Consent Form and Financial Certificate attached to this Order.

III.   Motion For Protection

       In his motion for protection, Slayton claims that staff at the Hillsborough County

Jail have subjected him to “a multitude of incidents of harassments, intimidation,

degradation, humiliation, provocations, physical threats, and discrimination.” (Doc. 6,

p. 2). Slayton also claims that Deputy Dominic has “become physical when in contact

with” him. (Doc. 6, p. 2). Slayton believes such interaction is intended to “provoke”

him into defending himself so that Deputy Dominic “can make a false criminal

complaint of a[n] assault against him by Mr. Slayton.” (Doc. 6, p. 2). Slayton alleges that

on May 14, 2021, Deputy Dominic and two unnamed officers engaged in “a design of

physical threat and intimidation” against him while he “was not resisting.” (Doc. 6, p.

2). He believes that the State “intends on [him] not surviving [his] projected time” in

jail. (Doc. 6, p. 2).

       To the extent that Slayton’s motion can be construed as one for a temporary

restraining order, he is not entitled to relief. A court’s issuance of a temporary

restraining order is an extraordinary remedy. See United States v. Lambert, 695 F.2d 536
                                            6
(11th Cir. 1983). A party seeking a temporary restraining order must show: 1) a

substantial likelihood of success on the merits, 2) irreparable injury if the injunction is

not granted, 3) that the threatened injury outweighs the harm the relief would inflict on

the non-movant, and 4) that the entry of relief would serve the public interest. Schiavo

ex rel. Schindler v. Schiavo, 403 F.3d 1223, 1225-26 (11th Cir. 2005). Further, a court may

grant temporary injunctive relief without notice to the adverse party only if:

       (A) specific facts in an affidavit or a verified complaint clearly show that
       immediate and irreparable injury, loss, or damage will result to the movant
       before the adverse party can be heard in opposition; and

       (B) the movant[ ] . . . certifies in writhing any efforts made to give notice
       and the reasons why it should not be required.

Fed. R. Civ. P. 65(b)(1).

       Slayton has not satisfied these standards nor has he complied with the

requirements of Local Rule 6.01 (M.D. Fla.) governing the procedure for seeking the

imposition of a temporary restraining order in this district. As a consequence, any

construed request for temporary injunctive relief is denied.

       Further, to the extent Slayton may intend to present additional civil rights claims

concerning actions of the detention deputies at the Hillsborough County Jail, he must

do so through an amended complaint, not a motion labeled as one for protection. The

denial of Slayton’s motion for protection is without prejudice to the filing of a new civil

rights action in a new case, under a new case number, that raises claims arising from the



                                            7
facts alleged in the motion for protection, which do not appear to be related in any way

to the initial complaint’s allegations.

       Accordingly, the Court ORDERS:

   1. Slayton’s complaint (Doc. 1) is DISMISSED WITHOUT PREJUDICE to

       filing an amended complaint on the standard form WITHIN 21 DAYS of the

       date of this Order.

          a. To amend the complaint, Slayton should place the case number in this

              action on a blank civil rights complaint form and mark the form

              “Amended Complaint.”

          b. The amended complaint must be re-written in its entirety on the standard

              form. The amended complaint will supersede the original complaint.

              Therefore, the amended complaint must contain all claims for relief. It

              must not refer to or incorporate the original complaint. Slayton must limit

              the allegations in his amended complaint to claims related to the claims

              asserted in the original complaint.

   2. WITHIN 21 DAYS of the date of this Order, Slayton must either pay the

       $402.00 filing fee or move for leave to proceed in forma pauperis in this action by

       completing and submitting the Prisoner Consent Form and Financial Certificate,

       which is attached to this Order.

   3. Slayton’s motion for protection (Doc. 6) is DENIED WITHOUT

       PREJUDICE.
                                            8
4. Slayton must notify the Court of any change of address. Slayton’s failure to

   comply with this Order will result in the dismissal of this case without further

   notice.

5. The CLERK is directed to SEND to Slayton two forms for filing a civil rights

   action under 42 U.S.C. § 1983.

ORDERED in Tampa, Florida, on May 27, 2021.




                                       9
                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                ____________ DIVISION


__________________________
      PLAINTIFF


       v.                                                      Case No. __________________


__________________________
      DEFENDANT

                               PRISONER CONSENT FORM
                              AND FINANCIAL CERTIFICATE

I, ______________________________________, Plaintiff in the above-entitled action,
understand that:

1.      If I submit a civil complaint (for example, a civil rights action under 42 U.S.C. § 1983 or
28 U.S.C. § 1331), pursuant to the Prison Litigation Reform Act of 1995, 28 U.S.C. § 1915 (as
amended), I must pay the $350.00 filing fee in full. This means that, regardless of the court's
disposition of my case (which may include dismissal), I AM STILL OBLIGATED TO PAY THE
ENTIRE $350.00 FILING FEE; and

2.     I must request that an authorized official at my present place of confinement complete the
Financial Certificate below and attach a computer printout reflecting all transactions in my prison
account for the six month period preceding the filing of my complaint. If I have not been
incarcerated at this institution for six months, I must also obtain account printout(s) from each
penal facility at which I may have been confined during the relevant six month period and
provide the printout(s) to the authorized official completing my Financial Certificate. If I fail to
provide printouts for the entire six month period or do not satisfactorily explain my inability to
do so to the court, my motion to proceed in forma pauperis may be denied or my case may be
dismissed without further notice; and

3.      The officials at the institution at which I am presently confined or any institution to which
I may be transferred are hereby authorized to forward to the court an initial partial filing fee, which
shall be 20% of my average monthly balance (line #2 of the Financial Certificate, below) or the
average monthly deposits to my account (line #3 of the Financial Certificate, below), whichever
is greater; and

4.      The officials at the institution at which I am presently confined or any institution to which
I may be transferred are hereby authorized to make additional monthly payments from my account
until the balance of the required $350.00 filing fee is paid. These additional monthly payments
                                                  10
will be equal to 20% of all of the preceding month's deposits to my account. Institution officials
shall submit these monthly payments directly to the Court whenever the funds in my account
exceed $10.00 until the full filing fee is paid.


 __________________                                                  __    __ _______
      Signature of Prisoner                                                 Date


____________________________________                                 ______          _
      Prisoner's Name (print)                                        Prisoner Number


       *****************************************************************

                                FINANCIAL CERTIFICATE

                        (To Be Completed by Authorized Penal Official)

   COMPUTER PRINTOUT SHOWING ALL TRANSACTIONS IN THE INMATE'S
 PRISON ACCOUNTS FOR THE PRECEDING SIX MONTHS MUST BE ATTACHED

1. CURRENT ACCOUNT BALANCE ____________

2. AVERAGE MONTHLY BALANCE FOR PRECEDING SIX MONTHS ____________

3. AVERAGE MONTHLY DEPOSITS FOR PRECEDING SIX MONTHS ___________

4. INITIAL FILING FEE: 20% of the greater of #2 or #3 ___________
       (Subject to verification by the Court.)

  * The inmate is responsible for obtaining the required printout(s) from each institution at which
the inmate may have been confined during the preceding six months and to provide the printouts
to the official completing this form.
         If printouts or the above calculations do not represent the preceding six month period in
its entirety, the official completing this form should explain here:



        I hereby certify that, as of this date, the above information for the prison account
of the inmate named herein is correct.


       ___________                                          _____________________
Signature of Authorized Official                                    Date

                                                11
